Appeal by the employer and carrier from an award of the Workmen’s Compensation Board for disability compensation in a heart case. The board has found that on March 15,1956, claimant, while “ packing electrical appliances weighing from 60 to 140 pounds and carrying them for a distance of 30 *876feet, on an especially busy day in an especially busy season, when he lifted an exceptionally heavy box and felt a severe pain in his chest, sustaining accidental injuries in the nature of myocardial infarction, which caused him to be disabled." It is conceded that claimant suffered a heart attack sometime during the week including March 15, 1956, and as a result thereof became totally disabled. Appellants raise the questions of accident, causal relation, and contend that the hoard was not justified in excusing claimant’s failure to give notice as required by section 18 of the Workmen’s Compensation Law. On this record all three of the questions raised fall within the field of fact-finding. Claimant testified to lifting an extra heavy box of electrical supplies at about 5:00 p.m., on March 15, 1956, and while carrying it felt a pain in his chest; that he told his employer about it immediately, sat down and rested a while, and then went home ahead of the usual quitting time. He had difficulty getting home, called a doctor the next day and has been under medical care ever since. The board bad the right to accept this testimony if it wished, as it did the medical testimony and reports supporting causal relationship. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.